Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1, 6-8, 9 and 15 is indicated because the prior art of record does not show or suggest the parallel combination comprises a plurality of variable resistors, wherein each of the plurality of variable resistors changes between a first resistance and a second resistance, and wherein each of the plurality of variable resistors is arranged in series with a respective one of the at least two working coils as recited in claims 1, and 6-8; the induction circuit includes a tank circuit comprising at least one capacitor and a parallel combination of the plurality of second working coils; and wherein the parallel combination of the plurality of second working coils comprises a variable resistor that changes between a first resistance and a second resistance as recited in claim 9; and the second power inverter includes a plurality of second power inverters, wherein the plurality of second working coils are grouped into a plurality of subsets of second working coils positioned in the ring of coils, wherein each of the plurality of subsets of second working coils includes two or more second working coils arranged in series, and wherein a respective one of the plurality of second power inverters is electrically coupled to a respective one of the plurality of subsets as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 3, 2022